DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a gypsum board, classified in B32B 13/08.
II. Claims 8-15, drawn to a method of making a gypsum board, classified in C04B 2111/0062.
III. Claims 16-20, drawn to a system for drying a board, classified in F16C 33/20.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method as claimed can make another and materially different product. Such as a gypsum not having skim coats and perforations in its cover sheets.
Inventions Group I and Group III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the system as claimed is not an obvious apparatus for making the claimed product and can be used for making a materially different product; such as one not having skim coats and perforations.
Inventions Group II and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process; such as a process not requiring a slurry comprising stucco and foam.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As is obvious from the above, the classes are not obvious variants or processes/apparatuses of one another. As such, it will be burdensome for the Examiner to search widely different inventions across multiple different classes not related to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Salim Hasan on 5/11/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11186067. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 comprises all of the claimed limitations of the instant claim 1.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11186066. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 comprises all of the claimed limitations of the instant claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu USPN_6342284_B1.
1.	Regarding Claims 1, 2, 5, and 7, Yu discloses a gypsum board comprising a core of set gypsum and at least one trimetaphosphate compound (corresponds to claimed high salt impurity content), wherein the core material is sandwiched between paper cover sheets made from Manila and Newsline (corresponds to claimed back and face cover high absorption paper sheets of instant Claims 1 “(b)” and 5) (claims 5-7) and Example 4. Wherein said gypsum board further comprises a pregelatinized starch (claim 18); corresponding to claimed skim coat starch of “(c)” in instant Claims 1 and 5, that can be placed on both cover sheets (column 5, lines 4-22; column 9, lines 41-47), as is being claimed in instant Claims 1, 5, and 7. Furthermore, Yu discloses set gypsum-containing products prepared from mixtures of calcium sulfate (corresponds to claimed stucco) materials and water (corresponds to claimed water limitation) containing high concentrations of chloride ions or salts thereof (i.e., at least 0.015 weight percent, based on the weight of calcium sulfate materials in the mixture, as is being claimed in instant Claim 2). The chloride ions or salts thereof may be impurities in the calcium sulfate material itself or the water (e.g., sea water or brine-containing subsurface water) employed in the mixture. 
Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu USPN_6342284_B1, as applied to Claim 1, and further in view of Baig USPA_20070102237_A1.
2.	Regarding Claim 6, Yu does not disclose the claimed back skim coat layer.
3.	Baig discloses an acoustic gypsum board (Title), similar to Yu (column 6, lines 54-64). Baig further discloses non-foamed bonding layer may be provided on the set gypsum core-contacting surfaces of both the face paper and the back paper prior to forming the gypsum boards. This layer formulation is commonly the same as the core formulation, which comprises water, stucco, and salt (paragraphs 0032, 0033). To form this layer, foam can be mechanically removed from the core formulation, or a different foam-free formulation can be applied at the set gypsum/face paper interface (paragraph 0032). Finally, this bonding layer (corresponds to claimed skim coat layer) can be applied to both face and back cover sheets (paragraph 0047). This results in better bond between the paper cover sheets and the set gypsum core with no adverse effect (paragraph 0077).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gypsum board, of Yu, by including the bonding layer (corresponds to claimed skim coat layer), of Baig. One of ordinary skill in the art would have been motivated to do so in order to gain better bonding as described above.
5.	Regarding Claim 3, Yu in view of Baig suggests including boric acid in its slurry in the claimed concentration (Yu: Table 2).
6.	Regarding Claim 4, Yu in view of Baig suggests using clay in the claimed concentration too (Yu: column 12, lines 13-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 16, 2022